Upon, petition to rehear,
Deadebick, C. J.,
said:
A petition to rehear has been presented in this-case, and the argument made upon the original hearing has been repeated with some additions. It is-earnestly argued that the authorities of our- own court, are not broad enough to cover this case.
We, admit that the doctrine contended for by plaintiff’s counsel that a note may be altered so as to-correct a mistake, and in furtherance of the original intention of the parties, is sustained by several of the-highly respectable cases cited. But a' contrary rule is-quite as well supported by other cases. Our own court in the case cited in 5 Sneed, 844, is in accord with the last named class of cases. It distinctly holds that any alteration by the party entitled under it, by which the legal effect of the instrument is changed,, renders it void, and in the later case of McVey v. Ely,. 5 Lea, 443, this court said, the unauthorized change,, with intent to change the legal effect, is in law a *720fraudulent alteration, no matter how innocent the purpose.
If sued on in its altered form, the defendant may plead non est factum, because it is not the instrument he did execute, and no recovery can be • had upon it -for this reason.
The case in 11 Hum., 84, is not in conflict with the view taken of the case at bar. In that case the •court say the insertion of words which do not affect the rights or responsibilities of parties, or which the law would supply, will not vitiate the instrument, though done by a party, without the consent of the other parties, without any fraudulent intent. But in .the same case the doctrine that the alteration of an •instrument in its legal sense, would avoid it, is fully recognized.
The insertion of words that do not affect the rights •or liability of the parties, it is held in the 11th Humphrey’s ease, is not an alteration in its legal sense. If the words do change the rights and liabilities of the parties, their, insertion is such an alteration as will avoid the instrument.
In this case the change made was a material alteration, because it gave the holder one year’s interest which the note as originally written and signed did not give, and thus its legal effect was changed. The .petition to rehear will be dismissed and the judgment will be entered in conformity with the opinion heretofore announced.
"We have examined the supplemental brief for plain *721tiff, and the eases furnished in 11 Gray and 2 New Hampshire, but are of opinion that our own decisions are conclusive of the questions discussed.